Exhibit 23.2 Silberstein Ungar, PLLC CPAs and Business Advisors phone (248) 203-0080 fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025 www.sucpas.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM April 10, 2012 To the Board of Directors of Diversified Restaurant Holdings, Inc. We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 No 333-175120 of Diversified Restaurant Holdings, Inc. of our report dated March 28, 2011, as updated on April 11, 2011 with regard to the restated fully diluted earnings per share and as further updated on April 10, 2012 with regard to the effects on the consolidated financial statements discussed in Note 2, related to the consolidated financial statements of Diversified Restaurant Holdings, Inc. and Subsidiaries as of and for the year ending December 26, 2010, which appears in this Annual Report on Form 10-K. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
